




Exhibit 10.6


AEGION CORPORATION
EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT is made, entered into, and
is effective this ___ day of ___________, 20___ (hereinafter referred to as the
“Effective Date”), by and between Aegion Corporation (the “Company”), a Delaware
corporation, and _______________ (the “Executive”).
WHEREAS, the Executive is employed by the Company (as defined in Article 1) and
has and will develop considerable experience and knowledge of the business and
affairs of the Company concerning its policies, methods, personnel, and
operations; and
WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services, and the Executive is
desirous of having such assurances; and
WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control (as defined in Article 1) of the Company occurs, through acquisition
or otherwise, thereby causing uncertainty of employment without regard to the
Executive’s competence or past contributions. Such uncertainty may result in the
loss of the valuable services of the Executive to the detriment of the Company
and its stockholders; and
WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control will be executed by the Executive objectively and with
reference only to the business interests of the Company and its stockholders;
and
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1. Definitions


Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)
“Agreement” means this Executive Change in Control Severance Agreement, as it
may be amended from time to time.

(b)
“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether or
not the amounts are deferred, or (ii) designated by the Company as payment
toward reimbursement of expenses.

(c)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cause” shall be determined solely by the Board in the exercise of good faith
and reasonable judgment, and shall mean the occurrence of any one or more of the
following:

(i)
breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to compliance
with laws (during employment); or


1

--------------------------------------------------------------------------------




(ii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar
person to terminate his/her relationship, or breach any agreement, with the
Company; or

(iii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact to
withdraw, curtail or cancel its business with the Company; or



(iv)
    the Executive’s willful and continued failure to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s Disability), after a written demand for substantial performance
is delivered to the Executive that specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties, and the Executive has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company; or

(v)
    the Executive’s conviction of a felony; or

(vi)
    the Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. Under this
standard, no act or failure to act on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interests of the Company.

(f)
“Change in Control” of the Company shall mean the occurrence of any one (1) or
more of the following events:

(i)
the acquisition by any “person” or “group” (as defined pursuant to Section 13(d)
under the Exchange Act) of “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act) of in excess of 30% of the combined voting power of the
outstanding voting securities (the “Voting Securities”) of the Company entitled
to vote generally in the election of directors; and/or



(ii)
the replacement of 50% or more of the members of the Board (excluding, for
purposes of such calculation, the Chairman of the Board) over a one-year period
from the directors who constituted the Board at the beginning of such period,
where such replacement shall not have been approved by a vote including at least
a majority of the directors who were members of the Board at the beginning of
such one-year period or whose election as members of the Board was previously so
approved; and/or



(iii)
the consummation of a merger, statutory share exchange or consolidation
involving the Company or sale or other disposition of all or substantially all
of the assets of the Company, unless following such transaction: (a) all or
substantially all of the individuals and entities who were the “beneficial
owners” (as hereinabove defined), respectively, of the outstanding Voting
Securities immediately prior to such transaction “beneficially owned”, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Securities of the corporation resulting from such transaction
in substantially the same proportion as their ownership immediately prior to
such transaction of the outstanding Voting Securities of the Company, (b) no
“person” or “group” (as hereinabove defined) “beneficially owns”, directly or
indirectly, 30% or more of the combined voting power of the then outstanding
Voting Securities of such corporation except to the extent that such ownership
existed prior to such transaction and (c) at least a majority of the members of
the board of directors resulting from such transaction were members of the Board
immediately prior to such transaction or were nominated by at least a majority
of the members of the Board at the time of the execution of the initial
agreement for such transaction, or by the action of the Board providing for such
transaction; and/or



(iv)
the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



(g)
“Code” means the Internal Revenue Code of 1986, as amended.

(h)
“Committee” means the Compensation Committee of the Board of Directors of the
Company, or, if no Compensation Committee exists, then the full Board of
Directors of the Company, or a committee of Board members, as appointed by the
full Board to administer this Agreement.


2

--------------------------------------------------------------------------------




(i)
“Company” means Aegion Corporation, a Delaware corporation (including any and
all subsidiaries and affiliates), or any successor thereto as provided in
Section 8.1 herein.

(j)
“Disability” or “Disabled” shall mean that the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.

(k)
“Effective Date” means the date this Agreement is approved by the Committee, or
such other date as the Committee shall designate in its resolution approving
this Agreement, and as specified in the opening sentence of this Agreement.

(l)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.

(m)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)
“Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following:

(i)
a material reduction or alteration in the nature or status of the Executive’s
authorities, duties, or responsibilities from those in effect as of 90 calendar
days prior to the Change in Control, other than an insubstantial and inadvertent
act that is remedied by the Company or the acquiring company promptly after
receipt of notice thereof given by the Executive;



(ii)
the Company’s or the acquiring company’s requiring the Executive to be based at
a location in excess of 50 miles from the location of the Executive’s principal
job location or office in effect as of 90 calendar days prior to the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s then present business travel
obligations;



(iii)
a reduction by the Company or the acquiring company of the Executive’s base
salary in effect as of 90 calendar days prior to the Change in Control that is
greater than the lesser of: (A) ten percent (10%) of such base salary; and (B)
the average percentage reduction applicable to all other executives of the
Company;



(iv)
the failure of the Company or the acquiring company to continue in effect any of
the Company’s short- and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements in which the Executive participates taken as a whole unless such
failure to continue the plan, policy, practice, or arrangement pertains to all
plan participants generally; or the failure by the Company or the acquiring
company to continue the Executive’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Executive’s participation relative to other participants, as existed 90
calendar days prior to the Change in Control;



(v)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform the Company’s obligations under
this Agreement, as contemplated in Section 8.1 herein; and



(vi)
a material breach of this Agreement by the Company which is not remedied by the
Company within thirty (30) business days of receipt of written notice of such
breach delivered by the Executive to the Company.



The Executive must notify the Company within ninety (90) days of its first
occurrence of the existence of the Good Reason condition, and the Company shall
have thirty (30) days to remedy the conditions. Unless the Executive becomes
Disabled, the Executive’s right to terminate employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.

3

--------------------------------------------------------------------------------




(o)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

(p)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(q)
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;



(ii)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;



(iii)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company); or



(iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



(r)
“Qualifying Termination” means the Executive’s separation from service (as
defined in Section 409A of the Code and the applicable regulations) with the
Company due to any of the events described in Section 2.2 herein, the occurrence
of which triggers the payment of Severance Benefits hereunder.

(s)
“Severance Benefits” means the payment of amounts and benefits upon the
Executive’s separation from service (as defined in Section 409A of the Code and
applicable regulations) as provided in Section 2.3 herein.

Article 2. Severance Benefits


2.1        Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits as described in Section 2.3 herein,
if there has been a Change in Control of the Company and, if within twenty-four
(24) calendar months thereafter the Executive’s employment with the Company
shall end for any reason specified in Section 2.2 herein as being a Qualifying
Termination.
The Executive shall not be entitled to receive Severance Benefits if the
Executive is terminated for Cause, or if the Executive’s employment with the
Company ends due to death, Disability, or a voluntary termination of employment
by the Executive for reasons other than Good Reason.
The Executive shall not be entitled to receive severance benefits under any
other Company-related plans or programs that are duplicative of the Severance
Benefits payable under this Agreement, if additional benefits are triggered
under such other Company-related plans or programs.
2.2        Qualifying Termination. The separation from service (as defined in
Section 409A of the Code and applicable regulations) of the Executive with the
Company within twenty-four (24) calendar months after a Change in Control of the
Company shall constitute a Qualifying Termination and shall trigger the payment
of Severance Benefits to the Executive under this Agreement under the following
circumstances:
(a)
The Company’s involuntary termination of the Executive’s employment without
Cause; and

(b)
The Executive’s voluntary termination of the Executive’s employment for Good
Reason.


4

--------------------------------------------------------------------------------




For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or the Executive’s
voluntary termination of employment for reasons other than Good Reason, or the
Company’s involuntary termination for Cause.
2.3        Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits upon a Qualifying Termination, as
provided in Sections 2.1 and 2.2 herein, the Company shall pay to the Executive
and provide the Executive with the following Severance Benefits, subject to the
limitations set forth in Section 3.3 herein:
(a)
    A lump-sum amount equal to the Executive’s accrued but unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination.



(b)
    A lump-sum amount: (i) if the Effective Date of Termination is between
January 1 and June 30, equal to the Executive’s then current annual target bonus
opportunity; or (ii) if the Effective Date of Termination is between July 1 and
December 31, equal to the greater of (A) the Executive’s then current annual
target bonus opportunity or (B) the actual annual bonus payable to the Executive
based on the Company’s performance up to and including the Effective Date of
Termination, as such target and actual amounts are established or computed under
the annual bonus plan in which the Executive is then participating, for the
bonus plan year in which the Executive’s Effective Date of Termination occurs,
and multiplied by a fraction the numerator of which is the number of days in the
year from January 1 through the Effective Date of Termination, and the
denominator of which is three hundred sixty-five (365). This payment will be in
lieu of any other payment to be made to the Executive under the annual bonus
plan in which the Executive is then participating for the plan year in which the
Effective Date of Termination occurs.



(c)
    A lump-sum amount equal to _____ multiplied by the sum of the following: (i)
the higher of: (A) the Executive’s annual rate of Base Salary in effect upon the
Effective Date of Termination, or (B) the Executive’s annual rate of Base Salary
in effect on the date of the Change in Control; and (ii) the higher of: (A) the
Executive’s annual target bonus opportunity established under the annual bonus
plan in which the Executive is then participating for the bonus plan year in
which the Executive’s Effective Date of Termination occurs, or (B) the
Executive’s annual target bonus opportunity established under the annual bonus
plan in which the Executive is participating for the bonus plan year in which
the Change in Control occurs.



(d)
    Continuation for _________ months of the Executive’s health, dental and
vision insurance coverage. The benefit shall be provided by the Company to the
Executive beginning immediately upon the Effective Date of Termination. Such
benefit shall be provided to the Executive at the same coverage level as in
effect immediately prior to the Change in Control and the Company (or the
acquirer as the case may be) shall pay the amounts that the Company would have
been required to pay for health, dental and vision benefits for Executive and
Executive’s eligible family members had Executive remained an employee of the
Company following the Effective Date of Termination (Executive shall be
responsible for the portion of health, dental and vision premiums that would be
paid by an employee of the Company receiving comparable benefits). Any COBRA
health benefit continuation coverage provided to Executive shall run
concurrently with the aforementioned __________ month period.



The value of such health insurance coverage shall be treated as taxable income
to Executive to the extent necessary to comply with Sections 105(h) and 409A of
the Code. For purposes of 409A of the Code, any payments of continued health
benefits that are made during the applicable COBRA continuation period (even if
the Executive does not actually receive COBRA coverage for the entire applicable
period), are exempt from the requirements of Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The right to continue coverage
beyond the applicable COBRA continuation period is not subject to liquidation or
exchange for another benefit. Notwithstanding the above, this health insurance
benefit shall be discontinued prior to the end of the stated continuation period
in the event the Executive receives a substantially similar benefit from a
subsequent employer, as determined solely by the Committee in good faith. For
purposes of enforcing this offset provision, the Executive shall be deemed to
have a duty to keep the Company informed as to the terms and conditions of any
subsequent employment and any corresponding benefit earned from such employment,
and shall provide, or cause to provide, to the Company in writing correct,
complete, and timely information concerning the same.

5

--------------------------------------------------------------------------------




(e)
The Company agrees to pay on the Employee’s behalf up to $15,000 in executive
outplacement services to one or more firms chosen by Executive and acceptable to
the Company, provided that such services are incurred no later the first
anniversary of the Executive’s Effective Date of Termination. Such expenses
shall be reimbursed by the Company as soon as practical after an expense report
is completed and submitted to the Company for approval, provided such expense
report must be received by the Company no later than the second anniversary of
the Executive’s Effective Date of Termination.    



2.4        Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive has a separation from service (as defined in Section
409A of the Code and the applicable regulations) with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs
relating to Disability then in effect.
2.5        Termination for Death. Following a Change in Control, if the
Executive has a separation from service (as defined in Section 409A of the Code
and the applicable regulations) with the Company due to the Executive’s death,
the Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs
relating to an employee’s death then in effect.
2.6        Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive has a separation from service
(as defined in Section 409A of the Code and the applicable regulations) with the
Company either due to: (i) termination by the Company for Cause; or (ii)
voluntary termination by the Executive for reasons other than for Good Reason,
the Company shall pay the Executive the Executive’s accrued but unpaid Base
Salary at the rate then in effect, accrued vacation, and other items earned by
and owed to the Executive through the Executive’s separation from service, plus
all other amounts to which the Executive is entitled under any compensation
plans of the Company at the time such payments are due, and the Company shall
have no further obligations to the Executive under this Agreement.
2.7        Notice of Termination. Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party.
Article 3. Terms and Conditions for Payment of Severance Benefits;
Alternative Payments in Event of Excise Tax


3.1        Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 2.3(a), 2.3(b), and 2.3(c) herein shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination.
3.2        Internal Revenue Code Section 409A. This Agreement is intended to
comply with the American Jobs Creation Act of 2004, Code Section 409A, and
related guidance.
(a)
Notwithstanding anything to the contrary set forth in this Agreement, any
Severance Benefits paid (i) within 2-½ months of the end of the Company’s
taxable year containing the Executive’s separation from service with the
Company, or (ii) within 2-½ months of the Executive’s taxable year containing
the separation from service from employment by the Company shall be exempt from
the requirements of Section 409A of the Code, and shall be paid in accordance
with this Article 3. Severance Benefits subject to this Section 3.2(a) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.



(b)
To the extent Severance Benefits are not exempt from Section 409A under Section
3.2(a) above, any Severance Benefits paid in the first six (6) months following
the Executive’s separation from service with the Company that are equal to or
less than the lesser of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with this Article 3. Severance Benefits subject to this
Section 3.2(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.



(c)
To the extent Severance Benefits are not exempt from Section 409A under Sections
3.2(a) or (b) above, any Severance Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
separation from service with the Company shall be exempt from Section 409A


6

--------------------------------------------------------------------------------




in accordance with Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be
paid in accordance with this Article 3. Severance Benefits subject to this
Section 3.2(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(d)
To the extent Severance Benefits are not exempt from Section 409A pursuant to
Sections 3.2(a), (b) or (c) above, and to the extent the Executive is a
“specified employee” (as defined below), payments due to the Executive under
Section 3 shall begin no sooner than six (6) months after the Executive’s
separation from service with the Company (other than for death); provided,
however, that any payments not made during the six (6) month period described in
this Section 3.2(d) due to the six (6) month delay period required under
Treasury Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as
soon as administratively practicable after the expiration of such six (6) month
period and the balance of all other payments required under this Agreement shall
be made as otherwise scheduled in this Agreement. Notwithstanding anything
herein to the contrary, and subject to Code Section 409A, to the extent the
following rules should apply to the Executive in connection with a payment made
hereunder, such payment shall not be made or commence as a result of the
Executive’s Effective Date of Termination if the Executive is a key employee (as
set forth below) before the date that is not less than six (6) months after the
Executive’s Effective Date of Termination. For this purpose, a key employee
includes a “specified employee” (as defined in Code Section 409A(a)(2)(B))
during the entire twelve (12) month period determined by the Company ending with
the annual date upon which key employees are identified by the Company, and also
includes any executive identified by the Company in good faith with respect to
any distribution as belonging to the group of identified key employees, to a
maximum of 200 such key employees, regardless of whether such Executive is
subsequently determined by the Company, any governmental agency, or a court not
to be a key employee. The identification date for determining key employees
shall be each December 31 (and the new key employee list shall be updated and
effective each subsequent April 1).



(e)
For purposes of this Agreement, the term “specified employee” shall have the
meaning set forth in Treasury Reg. Section 1.409A-1(i). The determination of
whether the Executive is a “specified employee” shall be made by the Company in
good faith applying the applicable Treasury regulations.



3.3        Best Net Determination in Event of Total Payments Exceeding Excise
Tax Limits. In the event that the vesting of Severance Benefits along with all
other payments and the value of any benefits received or to be received by the
Executive (including the acceleration of vesting or exercisability of any
equity- or cash-based long-term incentive awards) (the “Total Payments”) would
result in all or a portion of such Total Payments being subject to the excise
tax under Section 4999 of the Code (the “Excise Tax”), then the Executive’s
Total Payments shall be either: (i) the full amount of such Total Payments, or
(ii) such lesser amount that would result in no portion of the Total Payments
being subject to excise tax under Section 4999 of the Code; whichever of the
foregoing alternatives, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, results in the receipt
by the Executive, on an after-tax basis, of the largest value of payments and
benefits notwithstanding that all or some portion of the payments and benefits
may be subject to the Excise Tax under Section 4999 of the Code. Solely to the
extent that the Executive is placed in a better after-tax position as a result
of the reduction of the Total Payments, such benefits shall be reduced or
eliminated, as determined by the Company, in the following order: (i) any cash
payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any
vesting or accelerated delivery of equity awards in each case in reverse order
beginning with the payments or benefits that are to be paid the farthest in time
from the date that triggers the applicable Excise Tax.
All determinations required to be made under this Section 3.3 shall be made by
PricewaterhouseCoopers LLP, or any other nationally recognized outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax (the “Accounting Firm”). The Company shall cause the Accounting Firm
to provide detailed supporting calculations of its determinations to the Company
and the Executive. All fees and expenses of the Accounting Firm in making the
determinations required to be made under this Section 3.3 shall be borne solely
by the Company. The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code). For
purposes of all calculations under Section 280G of the Code and the application
of this Section 3.3, all determinations as to present value shall be made using
120 percent of the applicable federal rate (determined under Section 1274(d) of
the Code) compounded semiannually, as in effect of the date of the Change in
Control of the Company.
3.4        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

7

--------------------------------------------------------------------------------




3.5        Conditions to Payment of Severance Benefits. Within 45 days after the
Executive’s Effective Date of Termination, to be eligible to receive (and
continue to receive) and retain the payments and benefits described in Sections
2.3 (b), (c), (d) and (e), the Executive must comply with the terms of Article
4, and must execute and deliver to the Company (without subsequent revocation) a
mutually acceptable agreement, in form and substance reasonably satisfactory to
both the Executive and the Company, effectively releasing and giving up all
claims the Executive may have against the Company and its subsidiaries,
stockholders, successors and affiliates (and each of their respective employees,
officers, plans and agents) arising out of or based upon any facts or conduct
occurring prior to that date with the exception of (i) all payment of Severance
Benefits, vested stock, deferred compensation and other benefits provided under
the terms of this Agreement, (ii) the Executive’s right to continued
indemnification to the fullest extent provided under the Company By-laws by
reason of any act or omission performed or omitted by the Executive during the
Executive’s employment, and (iii) the Executive’s rights to enforce the terms of
this Agreement and sue for its breach. Such agreement will also require the
Executive to reaffirm and agree to comply with the terms of this Agreement and
any other agreement signed by the Executive in favor of the Company or any of
its subsidiaries or affiliates that is still in effect. To the extent that any
severance benefits described in Section 2.3(b) or (c) are not exempt from
Section 409A of the Code, payment of such benefit shall not be made until the
60th day following the Executive’s Effective Date of Termination.
Article 4. Noncompetition and Confidentiality


In the event of a Change in Control, the following shall apply:
4.1        Noncompetition. During the term of this Agreement and, if longer, for
a period of twenty-four (24) months after the Effective Date of Termination, the
Executive shall not: (i) directly or indirectly act in concert or conspire with
any person employed by the Company in order to engage in or prepare to engage in
or to have a financial or other interest in any business or any activity which
the Executive knows (or reasonably should have known) to be directly competitive
with any business of the Company as then being carried on, or (ii) serve as an
employee, agent, partner, stockholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company as then being
carried on (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Exchange Act).
4.2        Confidentiality. The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. All Protected Information shall remain confidential
permanently and the Executive shall not at any time, directly or indirectly,
divulge, furnish, or make accessible to any person, firm, corporation,
association, or other entity (otherwise than as may be required in the regular
course of the Executive’s employment with the Company), nor use in any manner,
either during the term of employment or after termination, at any time, for any
reason, any Protected Information, or cause any such information of the Company
to enter the public domain.
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company
is not Protected Information.
4.3        Nonsolicitation. During the term of this Agreement and, if longer,
for a period of twenty-four (24) months after the Effective Date of Termination,
the Executive shall not: (a) employ or retain or solicit for employment or
arrange to have any other person, firm, or other entity employ or retain or
solicit for employment or otherwise participate in the employment or retention
of any person who is an employee or consultant of the Company; or (b) solicit
customers of the Company for a venture or business of any kind that competes
with, or is a competitor of, the Company.
4.4        Cooperation. The Executive agrees to cooperate with the Company and
its attorneys in connection with any and all lawsuits, claims, investigations,
or similar proceedings that have been or could be asserted at any time arising
out of or related in any way to the Executive’s employment by the Company.

8

--------------------------------------------------------------------------------




4.5     Nondisparagement. At all times, the Executive agrees not to disparage
the Company, its directors, officers or other representatives or otherwise make
comments harmful to any of the foregoing party’s reputation.
4.6        Judicial Interpretation. It is expressly understood and agreed that
although the Executive and the Company consider the restrictions contained in
this Article 4 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that any restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply to the
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
4.7        Injunctive Relief and Additional Remedy. The covenants in this
Article 4 are in addition to and not in lieu of covenants and agreements in any
other agreement signed or delivered by Executive in connection with Executive’s
employment with the Company, including, without limitation, any agreement signed
or delivered in connection with any incentive plans, equity grants or other
compensatory arrangements. The Executive acknowledges that the injury that would
be suffered by the Company as a result of a breach of the provisions of this
Agreement would be irreparable and that an award of monetary damages to the
Company for such a breach would be an inadequate remedy. Consequently, the
Company will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Article 4 or any other
remedies of the Company, if the Executive breaches any of the provisions of this
Article, the Company will have the right to recover any amounts paid to the
Executive under Section 2.3(c) of this Agreement.
Article 5. The Company’s Payment Obligation


5.1        Payment Obligations Absolute. Except as set forth in Sections 2.3(d),
3.3, 4.7 and 9.6 or otherwise required by law, the Company’s obligation to make
the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 2.3(d) herein.
5.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which the Executive is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

9

--------------------------------------------------------------------------------




Article 6. Term of Agreement


The Company reserves the right, except as hereinafter provided, at any time and
from time to time, to amend, modify, change or terminate this Agreement;
provided, however, that upon the earlier to occur of (i) a Change in Control or
(ii) a Potential Change in Control, no such amendment, modification, change or
termination that adversely affects the rights of the Executive under this
Agreement may be made without the written consent of the Executive for a period
of not less than twenty-four (24) months beyond the month in whichthe triggering
Change in Control or Potential Change in Control occured.
Article 7. Dispute Resolution


Any dispute or controversy between the parties arising under or in connection
with this Agreement shall be settled by arbitration.
The arbitration proceeding shall be conducted before a panel of three (3)
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of the Executive’s principal place of employment, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrators in any court
having competent jurisdiction.
Each party shall be responsible for (i) its own expenses of such arbitration,
including the reasonable fees and expenses of its legal representative(s), and
necessary costs and disbursements incurred as a result of such dispute or legal
proceeding and (ii) one-half of the fees and expenses of the arbitrators and the
fees associated with arbitration filing; provided, however, that in the event
the Executive prevails with respect to at least a majority of the issues in
dispute, the Company shall bear all such expenses (including the fees and
expense of Executive’s legal representative(s)), costs, disbursements and
prejudgment interest.
Article 8. Successors


8.1        Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization (including the
formation of a holding company structure), consolidation, acquisition of
property or stock, liquidation, or otherwise) of all or a significant portion of
the business or assets of the Company, including, without limitation, a
successor resulting from a Change in Control, by agreement, in form and
substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
8.2        Assignment by the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee,
or if there is no such designee, to the Executive’s beneficiary designated under
the Company’s life insurance plan, or, if there is no such beneficiary, to the
Executive’s estate.
Article 9. Miscellaneous


9.1        Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time the Executive’s compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge the Executive,
prior to a Change in Control.
9.2        Entire Agreement. Except as provided in the first sentence of Section
4.7 and the first sentence of Section 9.5, this Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof. In addition, the payments provided for under this Agreement in
the event of the Executive’s separation from service with the Company shall be
in lieu of any severance benefits payable under any severance plan, program, or
policy of the Company to which the Executive might otherwise be entitled.

10

--------------------------------------------------------------------------------




9.3        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its principal offices.
9.4        Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
9.5        Conflicting Agreements. Except as may be provided in any award
agreement between the Company and Executive relating to any equity- or
cash-based long-term incentive award, this Agreement completely supersedes any
and all prior change in control agreements, provisions or understandings, oral
or written, entered into by and between the Company and the Executive, with
respect to the subject matter hereof, and all amendments thereto, in their
entirety. Further, the Executive hereby represents and warrants to the Company
that the Executive’s entering into this Agreement, and the obligations and
duties undertaken by the Executive hereunder, will not conflict with, constitute
a breach of, or otherwise violate the terms of, any other employment or other
agreement to which the Executive is a party, except to the extent any such
conflict, breach, or violation under any such agreement has been disclosed to
the Board in writing in advance of the signing of this Agreement.
Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, this Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.
9.6        Severability. Except as provided in Section 4.6, in the event any
provision of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Agreement,
and the Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included. Further, the captions of this Agreement are not
part of the provisions hereof and shall have no force and effect.
Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.
9.7        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.
9.8        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Missouri shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.
[Signature Page Follows]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this ___ day of
_______, 20______.


ATTEST
AEGION CORPORATION


___________________________
By:    




___________________________
[Name of Executive]



12